Citation Nr: 1225515	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-39 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to ionizing radiation.
 
2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from May 1971 to November 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prostate cancer was not present during the Veteran's time in service or for many years thereafter and has not been shown to be related to service, including an in-service exposures.


CONCLUSION OF LAW

Service connection for prostate cancer is not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran is seeking service connection for residuals of prostate cancer, which he believes is the result of exposure to radiation while in service.  

In October 2006, the Veteran wrote that he was assigned to NMCB1, and was sent to Rota, Spain to repair and seal a nuclear berm sight that was leaking.  He reported that his job was to test the density and to assure that other military personnel were performing their duties.  He reported that they had to raise the berm by adding dirt and concrete and that he was on the sight for six months covering up the leaking radiation.

Service connection based upon exposure to radiation can be awarded three ways: 38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of direct, or in certain cases presumptive, service connection.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Under 38 C.F.R. § 3.309(d)(3), a "radiation-exposed veteran" is defined as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii). 

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation, calling for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving allegations of radiation exposure, a request will be made for any available records concerning a veteran's exposure to radiation.  These records normally include, but may not be limited to, a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to a veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii). 

Pursuant to 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure. 

Third, and notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee, 34 F.3d at 1043-1044.  Thus, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether his disability is otherwise the result of active service.  

In other words, the fact that the Veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

As the Veteran did not serve during World War II, § 3.309(d)(3) is not applicable to his claim.  However, it is undisputed that he was diagnosed with, and treated for, prostate cancer in 1998, and prostate cancer is a radiogenic disease.  Therefore, the issue becomes whether the Veteran was exposed to ionizing radiation while in service.

The Veteran has claimed that he was exposed to ionizing radiation while working in Rota, Spain to repair and seal a nuclear berm sight that was leaking.  He reported that his job was to test the density and to assure that other military personnel were performing their duties.  He reported that they had to raise the berm by adding dirt and concrete and that he was on the sight for six months covering up the leaking radiation.  

The Veteran was sent an form entitled exposure to radiation during active duty.  He reported that he was with the first naval mobile construction battalion; stated that a film badge was issued and worn; and indicated that he was on top of nuclear berms and in a nuclear storage tunnel.  A request was sent to the Department of the Navy to identify whether there was any record of exposure for the Veteran.  However, the response which was received in April 2007 indicated that a review of the Navy's exposure registry by name, service number, and Social Security number, did not reveal any report of occupational exposure to ionizing radiation.  It was suggested that the official exposure record was required to be maintained in an individual's medical record.  

Unfortunately, a review of the Veteran's service treatment records did not reveal any record (either form 1141 or NAVMED form 6470) showing that the Veteran was exposed to radiation in service.
 
As such, aside from the Veteran's assertions, there is no evidence that he actually had any radiation exposure while in service, and some evidence against this finding.   

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  However, radiation is not something that can readily perceived by any of a person's five senses.  Rather, determining whether radiation exposure occurred, and if so what the dose exposure was, are considered to be complex questions which lay testimony is not considered competent to establish.  
   
There is simply no indication that the Veteran has the requisite training and expertise to be considered competent to provide a complex opinion that he was exposed to radiation while in service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran did report that he was required to wear a film badge in service, but he gave no indication what the badge showed.  As such, aside from allegedly working in the proximity of a nuclear facility, it is unclear how the Veteran knew that he was exposed to radiation, and as mentioned there is no indication that the Veteran has the technical training to be able to make such a determination on his own.

Based on the evidence of record, there is simply no competent evidence that the Veteran was exposed to radiation in service.

As noted, VA must still consider whether direct service connection is warranted for the Veteran's prostate cancer.  However, in this case, there is no evidence of any prostate issues described in the Veteran's service treatment records and no evidence of prostate cancer developing for more than two decades after he was discharged from active duty, which the Board takes as evidence against service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).

Moreover, while private treatment records unmistakably show treatment for prostate cancer, there is no indication from any of the doctors that the prostate cancer may even possibly be related to the Veteran's military service. 
 
As such, the criteria for service connection for prostate cancer have not been met, and the Veteran's claim is denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in October 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established, and requested information regarding his alleged radiation exposure.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for his prostate cancer.  Additionally, the Veteran was scheduled for a hearing before the RO, but he initially postponed his hearing, and then failed to report to the second hearing.  He was also offered the opportunity to testify at a hearing before the Board, but he has given no indication that he wished to participate in such a hearing.

The Veteran was not provided with a VA examination in this case, however, no competent evidence has even suggested that the Veteran's prostate cancer might be related to his military service, to include any exposure therein.  As such, VA's duty to provide an examination was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the appellant nor his or representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for prostate cancer is denied.


REMAND

The Veteran has been treated for various skin cancers which he believes are related to his military service through sun exposure therein.

In October 2006, the Veteran explained that while in service he was assigned to Diego Garcia, an atoll in the Indian Ocean, where the average temperature was 135 degrees during the day and he reported being sent to the fifth field hospital in Bangkok, Thailand thereafter for treatment of skin lesions, which he believes marked the onset of his the skin cancer which was diagnosed and treated years later.

Service treatment and personnel records show that the Veteran was found fit for deployment to Diego Garcia in late December 1971, and that in October 1972 he was sent to weapons training in North Carolina.  This would suggest that the Veteran was in Diego Garcia for some period of months, but less than a year.

In November 2006, the Veteran explained that he was sent to the fifth field hospital in Bangkok, Thailand in 1972 from Diego Garcia for treatment of skin lesions.  It does appear that the Veteran was in Bangkok in May and June 1972, but it is unclear that he was treated for skin lesions.
 
Rather, records show that the Veteran was treated May 18, 1972 by a private ENT specialist in Bangkok for a sinus headache and infection.  The doctor stated that he would support delaying the Veteran's departure by at least 14 days so that he could get appropriate treatment and follow-up.  The Veteran was seen by this doctor again on June 7, 1972, at which time the doctor wrote that when he had first seen the Veteran, he had noted that the Veteran had a slight deviated septum and edema of the nasal area.  X-rays had reportedly showed mild sinusitis.  

The Veteran was seen the next day by a military medical officer who noted that the Veteran's herpes progenitalis was much improved.  It is unclear whether the Veteran was referring to symptoms of the herpes progenitalis as "skin lesions".

Reviewing the Veteran's service treatment records, in addition to the herpes progenitalis, he was also seen for ulcerated lesions in his mouth in 1971 and for a boil on his back in October 1974.  Additionally, while the Veteran's skin was found to be normal at enlistment, his separation physical in 1974 found his skin to be abnormal, and he was noted to have a nevus of the right posterior hemithorax.  At a periodic physical in November 1976, approximately two years after separation from active duty, the Veteran was noted to have a mole in the mid-dorsal region. 

The Veteran was sent an form entitled exposure to radiation during active duty on which he stated that he had held jobs requiring him to work out doors and that he had spent a great deal of his life in the sun.  There is also some indication that the Veteran smoked, but that he had quit in approximately 2001.

The Veteran stated that in 1999 he had some cartilage removed from around his nose and from two areas on his chest, and in 2000 he reportedly had tissue removed from his nose and upper lip.

It is unclear, however, whether any of the Veteran's diagnosed skin cancers that were treated years after his separation from service were either caused by or otherwise related to his military service, and a remand is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any of the Veteran's skin cancers either began during or was otherwise caused by his military service.  In doing so, the examiner should specifically address the Veteran's service treatment records, including the finding of nevus in September 1974.  A complete rationale should be provided for any opinion expressed. 

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


